DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8 and 13-17 are pending in the application.  Claims 9-12 are cancelled.  Claim 17 is newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/121960, filed December 19, 2018, which claims the benefit of PCT/CN2017/117536, filed December 20, 2017 and PCT/CN2018/091521, filed June 15, 2018.
Reasons for Allowance
	The claimed compounds of Formula (I), pharmaceutical compositions comprising the compounds, methods of preparation of said compositions, and methods of treatment comprising administration of the compounds are novel and unobvious over the prior art.  The closest prior art is WO 2018050686; effective filing date 10/05/2016; cited by Applicants), which discloses a similar compound having the structural formula:    
    PNG
    media_image1.png
    432
    246
    media_image1.png
    Greyscale
 at p. 117.  However, the compound fails to meet the limitations of the current claims, as the moiety corresponding to -L-R3 does not correspond to any of the options (a) - (f) as set forth in claim 1.  There is no teaching, suggestion of motivation for the claimed compounds of 
	Newly-added claim 17 raises no new issues of patentability.
Conclusion
Claims 1-8 and 13-17, renumbered 1-13 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625